Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 12/28/2021.

Claim Objections
Claim 4 is objected to because of the following informalities:  	Regarding claim 4, in lines 10-11, “an activation circuit of the inner transistor” should read as “an activation circuit of the outer transistor”. 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4 and 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ghosh et al. (US Patent Application Publication US 2017/0085125 A1, hereinafter “Ghosh”)	Regarding claim 4, Ghosh discloses (see Fig. 2, 3, 4A, 4B, 5A, 5B and 8) a neutral point clamped inverter (see NPC inverter of Fig. 3) comprising: outer transistor of the upper half bridge (comprising top-side AND GATE, RED, and GATE DRIVER CHIP of Q1, see Fig. 8) for switching the outer transistor of the upper half bridge (Q2_PULSE is coupled directly into top side AND GATE of activation circuit for Q1) and directly influences a switch state of the outer transistor of the upper half bridge (Q2_PULSE directly influences the switch state of Q1 as Q1 is turned on or off only when Q2_PULSE is on or off, respectively, see Fig. 5B), the activation circuit of the outer transistor of the upper half bridge being directly coupled to a logic element (AND gate with input from Q2_Controller of Fig. 8 is directly coupled to activation circuit comprising top-side AND GATE, RED, and GATE DRIVER CHIP of Q1); and      wherein an effect of the signal that reproduces the switch state of the inner transistor of the upper half bridge acts on the switch state of the outer transistor of the upper half bridge without any potential disconnection (there is no potential disconnection for Q2_PULSE affecting Q1, as shown in the direct connection in Fig. 8), such that the outer transistor of the upper half bridge cannot be placed into an “off” switch state after the inner transistor of the upper half bridge is placed into an “off” switch state and such that the outer transistor of the upper half bridge cannot be put into an “on” switch state before the inner transistor of the upper half bridge is placed into .

	Regarding claim 5, Ghosh discloses (see Fig. 2, 3, 4A, 4B, 5A, 5B and 8) wherein each half bridge includes a respective inner transistor (Q2, Q3) and a respective outer transistor (Q1, Q4);      wherein the inner transistor of the lower half bridge (Q3) is configured to interact with the outer transistor of the lower half bridge (Q4) such that a signal which reproduces a switch state of the inner transistor of the lower half bridge (Q3_PULSE, which reproduces a switch state of Q3) and which is established without taking into consideration an activation circuit of the inner transistor of the lower half bridge (comprising FED and GATE DRIVER CHIP of Q3) is coupled directly into an activation circuit (comprising AND GATE, RED, and GATE DRIVER CHIP of Q4) for switching the outer transistor of the lower half bridge (Q3_PULSE is directly coupled to AND GATE of activation circuit for Q4) and directly influences a switch state of the outer transistor of the lower half bridge (Q3_PULSE directly influences the switch state of Q4);      wherein an effect of the signal that reproduces the switch state of the inner transistor of the lower half bridge acts on the switch state of the outer transistor of the lower half bridge without any potential disconnection (there is no potential disconnection for Q3_PULSE affecting Q4, as shown in the direct connection in Fig. 8); and     wherein the activation circuit for switching the outer transistor of the lower half bridge includes a bridging element (RED), which is configured to interrupt for a certain period of time (delay time of RED in Fig. 5A) a direct influence of the switch state of the outer transistor of the lower half bridge by the signal that reproduces the switch state of the inner transistor of the lower half bridge (RED interrupts the direct influence of Q3_PULSE for the delay time of RED) such that the inner transistor of the lower half bridge cannot be placed into an “off” switch state after the outer transistor of the lower half bridge is placed into an “off” switch state and that the .
Response to Arguments
Applicant's arguments filed on 12/28/2021 have been fully considered but they are not persuasive.	Regarding Claim 5, Applicant argued that “Ghosh fails to teach a circuit configured (modified/improved) in the manner show in Figs. 2, 3 or 4 of applicants’ instant invention. As such, the amendments are drawn to Fig. 2 of the drawings, which shows the logical AND element (6) connected to the activation circuit (S1).”, in that “Ghosh fails to teach the limitation ‘…the activation circuit of the outer transistor of the upper half bridge being directly coupled to a logic element’, as expressly recited in amended independent claim 4.”.	However, Ghosh teaches the activation circuit of the outer transistor of the upper half bridge (activation circuit comprising top-side AND GATE, RED, and GATE DRIVER CHIP of Q1 in Fig. 8) being directly coupled to a logic element (AND gate with input from Q2_Controller of Fig. 8 is directly coupled to activation circuit comprising top-side AND GATE, RED, and GATE DRIVER CHIP of Q1 at the top-side AND GATE). Therefore Ghosh anticipates claim 5, and Applicant’s arguments are not persuasive.	Regarding Claim 4, Applicant argued that “Ghosh fails to teach the limitation ‘wherein the inner transistor of the upper half bridge is configured to interact with the outer transistor of the upper half bridge such that a signal that reproduces a switch state of the inner transistor of the upper half bridge and which is established without taking into consideration an activation circuit of the inner transistor of the upper half bridge which is coupled directly into an activation circuit of the inner transistor of the upper half bridge for switching the outer transistor of the upper half bridge and directly influences a switch state of the outer transistor of the upper half bridge, the activation circuit of the outer transistor of the upper half bridge being directly coupled to a logic element’”.	However, Ghosh discloses (see Fig. 2, 3, 4A, 4B, 5A, 5B and 8) wherein the inner transistor of the upper half bridge (Q2) is configured to interact with the outer transistor of the upper half bridge (Q1) such that a signal that reproduces a switch state of the inner transistor of the upper half bridge (Q2_PULSE, which reproduces a switch state of Q2) and which is established without taking into consideration an activation circuit of the inner transistor of the upper half bridge (comprising FED and GATE DRIVER CHIP of Q2, wherein Q2_PULSE is established without taking into consideration of GATE DRIVER CHIP of Q2) is coupled directly into an activation circuit of the outer transistor of the upper half bridge (comprising top-side AND GATE, RED, and GATE DRIVER CHIP of Q1, see Fig. 8) for switching the outer transistor of the upper half bridge (Q2_PULSE is coupled directly into top side AND GATE of activation circuit for Q1) and directly influences a switch state of the outer transistor of the upper half bridge (Q2_PULSE directly influences the switch state of Q1 as Q1 is turned on or off only when Q2_PULSE is on or off, respectively, see Fig. 5B), the activation circuit of the outer transistor of the upper half bridge being directly coupled to a logic element (AND gate with input from Q2_Controller of Fig. 8 is directly coupled to activation circuit comprising top-side AND GATE, RED, and GATE DRIVER CHIP of Q1). Therefore Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/JYE-JUNE LEE/Examiner, Art Unit 2838